Nebraska Advance Sheets
	                        IN RE INTEREST OF NICOLE M.	685
	                              Cite as 287 Neb. 685

                  In   re I nterest of     Nicole M.,      a child
                           under     18   years of age.
         State of Nebraska, appellee and cross-appellee,
            v. Brandy S., appellant, and Thomas M.,
                  appellee and cross-appellant.

              In re Interest of Sandra M., a child
                     under 18 years of age.
         State of Nebraska, appellee and cross-appellee,
            v. Brandy S., appellant, and Thomas M.,
                  appellee and cross-appellant.
                                   ___ N.W.2d ___

                  Filed March 21, 2014.    Nos. S-13-354, S-13-355.

 1.	 Juvenile Courts: Appeal and Error. An appellate court reviews juvenile cases
     de novo on the record and reaches its conclusions independently of the juvenile
     court’s findings. When the evidence is in conflict, however, an appellate court
     may give weight to the fact that the lower court observed the witnesses and
     accepted one version of the facts over the other.
 2.	 Parental Rights: Proof. Under Neb. Rev. Stat. § 43-292 (Cum. Supp. 2012), in
     order to terminate parental rights, the State must prove, by clear and convincing
     evidence, that one or more of the statutory grounds listed in this section have
     been satisfied and that termination in is the child’s best interests.
 3.	 Constitutional Law: Parental Rights. The proper starting point for legal analy-
     sis when the State involves itself in family relations is always the fundamental
     constitutional rights of a parent.
 4.	 Constitutional Law: Parental Rights: Proof. A parent’s right to raise his or her
     child is constitutionally protected; as such, before a court may terminate parental
     rights, the State must also show that the parent is unfit.
 5.	 Parental Rights: Presumptions: Proof. There is a rebuttable presumption that
     the best interests of a child are served by having a relationship with his or her
     parent. Based on the idea that fit parents act in the best interests of their chil-
     dren, this presumption is overcome only when the State has proved that a parent
     is unfit.
 6.	 Parental Rights: Statutes: Words and Phrases. The term “unfitness” is not
     expressly used in Neb. Rev. Stat. § 43-292 (Cum. Supp. 2012), but the concept
     is generally encompassed by the fault and neglect subsections of that statute, and
     also through a determination of the children’s best interests.
 7.	 Constitutional Law: Parental Rights: Courts: Words and Phrases. In discuss-
     ing the constitutionally protected relationship between a parent and a child, the
     Nebraska Supreme Court has stated parental unfitness means a personal defi-
     ciency or incapacity which has prevented, or will probably prevent, performance
     of a reasonable parental obligation in child rearing and which caused, or probably
     will result in, detriment to a child’s well-being.
    Nebraska Advance Sheets
686	287 NEBRASKA REPORTS


 8.	 Parental Rights. The best interests analysis and the parental fitness analysis are
     fact-intensive inquiries. And while both are separate inquiries, each examines
     essentially the same underlying facts as the other.
 9.	 Parental Rights: Proof. The fact that a child has been placed outside the home
     for 15 or more of the most recent 22 months does not demonstrate parental unfit-
     ness. Instead, the placement of a child outside the home for 15 or more the most
     recent 22 months under Neb. Rev. Stat. § 43-292(7) (Cum. Supp. 2012) merely
     provides a guideline for what would be a reasonable time for parents to rehabili-
     tate themselves to a minimum degree of fitness.
10.	 ____: ____. Regardless of the length of time a child is placed outside the home,
     it is always the State’s burden to prove by clear and convincing evidence that the
     parent is unfit and that the child’s best interests are served by his or her continued
     removal from parental custody.
11.	 Appeal and Error. To be considered by an appellate court, an alleged error must
     be both specifically assigned and specifically argued in the brief of the party
     asserting the error.

   Appeals from the County Court for Buffalo County: Graten
D. Beavers, Judge. Affirmed in part, and in part reversed.
   Stephen G. Lowe for appellant.
   Mandi J. Amy, Deputy Buffalo County Attorney, for appel-
lee State of Nebraska.
  John M. Jensen, of Yeagley, Swanson & Murray, L.L.C., for
appellee Thomas M.
  Michele J. Romero, of Stamm, Romero & Associates, P.C.,
L.L.O., guardian ad litem for children.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
   Heavican, C.J.
                     I. INTRODUCTION
  The county court for Buffalo County, sitting as a juvenile
court, terminated the parental rights of Thomas M. (Tom) and
Brandy S. to their children Nicole M. and Sandra M. Brandy
appeals, and Tom cross-appeals. We affirm in part, and in
part reverse.
             II. FACTUAL BACKGROUND
   Tom and Brandy are the biological parents of Nicole, born
in October 2004, and Sandra, born in January 2006. Tom
                  Nebraska Advance Sheets
	                 IN RE INTEREST OF NICOLE M.	687
	                       Cite as 287 Neb. 685

is employed as a maintenance worker at a trailer court in
Kearney, Nebraska, where he, Brandy, and the children live.
Brandy is sporadically employed and has recently worked as
a hotel housekeeper and in the fast-food industry. Tom and
Brandy are not married.
              1. Events Leading to Adjudication
   On March 28, 2011, Nicole and Sandra were removed from
the family home due to its unsanitary condition. As early as
July 2008, law enforcement had investigated the family due to
similar allegations, as well as to injuries sustained by Nicole.
Voluntary services had been provided to the family prior to the
children’s removal.
   A petition to adjudicate was filed on March 29, 2011, and
the children were adjudicated on April 6. The children were
moved to a foster placement.
                2. Adjustment to Foster Home and
                     R eports of P rior Abuse
   Upon entering the foster home, the children reportedly suf-
fered from nightmares, bed-wetting, recurrent head lice, and
poor hygiene practices.
   Initially, the children’s foster parents encouraged an open
relationship with Tom and Brandy. But that openness ended
when Brandy began having trouble with boundaries. Even after
being instructed to stop contacting the foster mother, Brandy
continued to do so.
   While in the foster home, further details of Nicole’s and
Sandra’s lives were revealed. First, Nicole told her foster
mother that her home was unsafe and that Tom and Brandy
fought a lot. Nicole also told her foster mother that Brandy
made verbal threats against them. Most notably, according to
Nicole, Brandy had threatened to stab the children while they
slept. The children’s foster mother also testified that the chil-
dren told her Brandy physically abused them. Information from
the foster mother states that in May 2012, Nicole told her that
“‘Mommy is nice if people are around but when she gets us
alone she is mean.’”
   In addition, the children told their foster mother that they
had both been sexually assaulted by a friend of Brandy’s.
    Nebraska Advance Sheets
688	287 NEBRASKA REPORTS



Brandy informed the children’s therapist, Pamela Trantham,
of this abuse. Upon further investigation, the person accused
admitted the allegations and has since been convicted of third
degree sexual assault of a child. It was also suggested that Tom
and Brandy were aware of the assaults but did not report them
to law enforcement because they did not wish the children to
have to testify against the perpetrator.
   In addition to Brandy’s being aware of the allegations, there
is some evidence in the record to suggest that Brandy took the
children to the jail to visit the perpetrator after becoming aware
of the abuse.
                           3. Visitation
   For most of the children’s time in out-of-home placement,
there has been supervised visitation with Tom and Brandy.
There was a brief period of semisupervised or unsupervised
visitation in the summer of 2011. There were reports that dur-
ing that period of time, each of the children experienced issues
with hygiene, including dirty clothes, face, and hair, and not
having a toothbrush or brushing their teeth for an entire week-
end visitation.
   More significantly, Nicole reported that during this unsuper-
vised visitation, Brandy physically abused the children. Nicole
further reported that Brandy told her not to tell anyone about
the abuse or the children would not get to go home. According
to Trantham, Nicole indicated that Tom and Brandy would get
into fights during visitation. This allegation was confirmed in
at least one instance by the family support worker.
   Tom and Brandy denied that abuse was occurring at visita-
tion. Tom testified that he did not see any fear on the part of
the children during unsupervised visitation and that the chil-
dren appeared to not want to leave visitation.
   The children’s foster mother testified that she noticed a high
level of anxiety and fighting between the children around the
time of visitation with Tom and Brandy and that it took a few
days to get the children back into a routine after a visit.
   Notwithstanding the abuse allegations, the children were
generally happy to see Tom and Brandy during visitation and
the visits were largely harmonious. However, there were issues.
                  Nebraska Advance Sheets
	                 IN RE INTEREST OF NICOLE M.	689
	                       Cite as 287 Neb. 685

For example, the family support worker reported that Brandy
left dirty dishes in the sink with the expectation that Nicole
and Sandra would wash them during their visit. There was also
evidence that Brandy was not always interested in parenting
during her visitation with the children. One family support
worker testified that Brandy “often put her other friends and
relatives ahead of her visits” with the children.
                     4. Nicole’s Counseling
   After the children’s removal, both began counseling with
Trantham. Nicole had been diagnosed with posttraumatic
stress disorder and adjustment disorder. Initially, Nicole made
progress with her counseling. But in March 2012, Brandy,
who had been transporting the children to their therapy
appointments, began pressuring Nicole to ask for resumption
of unsupervised visitation. This caused Nicole to disassociate,
including experiencing problems sleeping, impaired concen-
tration, and auditory hallucinations telling her to harm her
foster mother.
   During Nicole’s therapy, she also expressed fear over being
alone with Brandy and was generally an anxious child. Nicole
did have some issues with lying, although Trantham indicated
that she was not concerned with this issue, given Nicole’s age.
Nicole was eventually medicated to help control her anxiety
and other symptoms.
   Trantham testified that Nicole was very intelligent, presented
much older than her age, and exhibited much responsibility for
Sandra. Trantham reported that Nicole understood how the fos-
ter care and court processes worked, including the roles of the
various individuals involved.
   According to Trantham, Nicole reported during her therapy
sessions that Brandy had physically abused her when she
and Sandra lived at home as well as during visitation. Nicole
reported that, generally, when the abuse occurred, Tom would
tell Brandy to stop. There is at least some evidence in the
record that Nicole also reported Tom would pull her hair,
though details of this allegation are not clear.
   The record includes a letter written by Nicole to her guard-
ian ad litem requesting that she not be made to see Brandy
    Nebraska Advance Sheets
690	287 NEBRASKA REPORTS



in an unsupervised setting. But while Nicole did not wish
to see Brandy in an unsupervised setting, Trantham reported
that Nicole suffered from guilt as a result of her reporting the
visitation abuse, because Nicole loved Tom and Brandy and
wanted to see them.
   Trantham also testified about Nicole’s fear of Brandy and
of returning home. According to Trantham and others, Nicole
feared that Brandy would sneak into her bedroom at her foster
home and hurt her. This issue was alleviated when her fos-
ter father placed “‘special tape’” over the window, which he
explained would keep her safe.

                       5. Sandra’s Therapy
   Sandra also engaged in therapy. She was diagnosed with an
adjustment disorder, and according to Trantham, she might also
have “reactive attachment” disorder. Sandra did not progress in
therapy as well as Nicole did.
   Trantham testified that Sandra had anger issues, as well as
trust issues, with adults. This seemed to be reflected in her rela-
tionship with her foster mother, who often seemed to bear the
brunt of Sandra’s anger. But on other occasions, Sandra seemed
to make strides in her relationship with her foster mother and
with Trantham. Toward the end of one of her counseling ses-
sions, Sandra asked her foster mother what she, Sandra, had
done wrong to prevent her from going home. According to
Trantham’s notes, during that session, Sandra was reassured
that it was not her fault and Sandra “was able to identify that
her ‘mom and dad never came back,’” presumably referring to
the fact that Tom and Brandy had not done what was necessary
to reunify the family.

            6. R ecommendations R egarding Family
                   Therapy and R eunification
   Trantham indicated that she would not recommend family
therapy for Tom, Brandy, and the children, because
     when you have a situation where you have a victim and a
     perpetrator of any type of abuse, you do not put those two
     together until the perpetrator has experienced some sort
     of treatment. And that should generally mean that [he or
                   Nebraska Advance Sheets
	                  IN RE INTEREST OF NICOLE M.	691
	                        Cite as 287 Neb. 685

      she can] accept responsibility for [his or her] role and that
      [the perpetrator] can demonstrate some remorse.
         Now, if you do that before those goals have been met,
      then the bulk of the responsibility shifts right back to the
      victim. And you run the risk of further marginalizing and
      victimizing that child or battered woman or whoever the
      case may be.
Trantham believed, based upon her interactions with Tom and
Brandy at team meetings, and based upon conversations with
Brandy’s former therapist, that neither Tom nor Brandy had
taken responsibility sufficient to proceed to family therapy.
   Brandy’s initial therapist, Amy Eigenberg, also testified that
as of the time that Brandy stopped seeing her, Eigenberg
would not yet have recommended family therapy. One of the
main reasons for this lack of recommendation was Brandy’s
failure to take responsibility for hitting Nicole during unsuper-
vised visitation.
   But Kathleen White, Brandy’s most recent therapist, testi-
fied that she believed family therapy should be attempted and
that one should determine why the children were not ready
and “attempt to make them ready.” White indicated that she
would support family therapy even if the children’s fear was
initially caused by the parent. White acknowledged, however,
that she had not communicated with Trantham regarding the
children’s therapy. When asked, White also admitted that she
would not perform couples’ therapy with a domestic violence
victim where the abuser had not taken responsibility for
the abuse.
   Trantham testified that reunification, up to that point, had
not been possible; that she felt it was in the children’s best
interests not to return to Tom and Brandy’s home; and that
instead, Tom’s and Brandy’s parental rights should be termi-
nated. Trantham did testify, however, she felt that even post-
termination, there should be contact between Tom, Brandy, and
the children.
                 7. Brandy’s Counseling
  Brandy also attended counseling. Initially, Brandy vol-
untarily underwent therapy with Eigenberg beginning on
    Nebraska Advance Sheets
692	287 NEBRASKA REPORTS



February 15, 2010. When Brandy began counseling with
Eigenberg, on the Department of Health and Human Services’
recommendation, her treatment plan was twofold: to undergo
outpatient counseling once a week and to seek a medication
assessment. During Brandy’s initial assessment, she admitted
to Eigenberg that she had threatened her children with a knife
and would slap them when she got angry. Eigenberg testified
that later, Brandy would “kind of retract back and not want
to admit it and the idea of getting into trouble if she admitted
to things.”
   According to Eigenberg, Brandy attended only eight ses-
sions, with her last appointment on May 14, 2010. Eigenberg
testified that Brandy was not consistent in attending her coun-
seling appointments and did not meet her treatment goals.
Eigenberg also testified that she had concerns about Brandy’s
motivation to change and opined that she thought Brandy
only wanted others to “feel like she’s doing a good job rather
than . . . really wanting to do the . . . good job to make those
long changes.”
   On June 9, 2011, Brandy returned to Eigenberg, this time
for department-mandated counseling following the removal
of Nicole and Sandra from the home. Though Brandy initially
attended counseling, she stopped fairly soon thereafter and
her caseworker was informed of her noncompliance. After
her caseworker was informed, Brandy attended her appoint-
ments consistently.
   During this time, Brandy also underwent psychological test-
ing. Brandy was diagnosed with a mood disorder, not other-
wise specified, and additionally was found to have borderline
intellectual functioning, such that “she may have difficulty
understanding and following through on directives given to
her.” Brandy’s testing indicated that “Brandy has sufficient
mood variability of both depressive and hypomanic symptoms
to be problematic, but not sufficient for a full diagnosis of
bi-polar disorder.” Tom Maxson, the therapist who conducted
Brandy’s testing, testified that Brandy’s diagnosis was a “step-
down diagnosis from a bipolar disorder.” Maxson testified that
for Brandy, medication was “essential.”
                  Nebraska Advance Sheets
	                 IN RE INTEREST OF NICOLE M.	693
	                       Cite as 287 Neb. 685

  Brandy’s profile also suggested that
     she likely [is] indifferen[t] to the welfare of others and
     . . . may be exploitative . . . . Malicious tendencies seen
     in others may be used to justify her aggressive inclina-
     tions and may lead to frequent personal and family dif-
     ficulties and occasional legal entanglements. . . . Brandy
     likely is envious of others and may feel that she is treated
     unfairly yielding to irritability and anger. She may obtain
     vindictive gratification from humiliating others. A guiding
     princip[le] for Brandy may be to outwit others, exploiting
     them before they exploit her. . . . If she is unsuccessful
     in channeling her suspicious and aggressive impulses,
     her resentment may mount into acts of potential abuse
     and hostility. Brandy is likely to display rapidly chang-
     ing moods and have outbursts of bitter resentment and
     demanding irritability.
The report continues:
         The primary concern for Brandy, especially in rela-
     tion to her children, is her personality patterns. Brandy
     appears to exhibit[] patterns of behavior that result in
     dangerous situations for her children. Brandy’s dependent
     traits make her reliant on others to help her make deci-
     sions and her borderline traits make her prone to feeling
     abandoned and rejected. When she feels rejected and
     alone, she resorts to methods of controlling the situa-
     tion around her to get her needs met. In the recent past it
     appears that in order to control the father of her children,
     Tom, she was [sic] resorted to threatening behavior or
     in her words “taking it out on” her daughters in order to
     hurt Tom for making her feel rejected. . . . Most likely,
     when Brandy feels rejected she feels the desire to make
     Tom hurt like she hurts, therefore, she “takes it out” on
     her children because this is the most effective way to
     make him hurt. . . . Most likely, when Brandy is very
     angry or feeling abandoned, in her mind her children
     become objects to get her needs met and not children to
     be nurtured and protected. . . . Her current medication has
     reduced some of this anger and depression, but without
    Nebraska Advance Sheets
694	287 NEBRASKA REPORTS



      consistent accountability and supervision, her behavioral
      patterns will likely return . . . .
   Eigenberg testified that Brandy attended her appointments
and at first seemed motivated. But Eigenberg would later find
that Brandy was “not honest,” which interfered with her prog-
ress. In particular, Eigenberg testified that Brandy had trouble
accepting responsibility for what had happened to the children.
Eigenberg indicated that at first, Brandy was able to acknowl-
edge some of her antisocial and sadistic thinking, but that later,
Brandy became “guarded” and “much more focused on what
she needed to show the team that she was . . . working hard or
doing things . . . than really actually doing the work to make
those changes.”
   Eigenberg testified to several examples of Brandy’s lack
of honesty. First, Eigenberg noted that Brandy consistently
informed her and the team that she was taking her medica-
tions, when in fact she was not. In addition, Brandy was not
truthful with Eigenberg concerning how often she was seeing
her doctor regarding that medication. Eigenberg also testi-
fied that Brandy did not prioritize her need for medication,
using her money to buy other items instead of paying for
her medication.
   Brandy also initially denied that she had encouraged Nicole
to speak to Trantham about reinstating the unsupervised visi-
tation and did not admit to Eigenberg that she had done so
until Brandy was confronted with notes from the team meet-
ing where this incident was documented. And Brandy would
often inform Eigenberg that things were going well, only for
Eigenberg to later learn from members of the team that this
was not the case.
   Eigenberg testified that during her second round of treat-
ment with Brandy, Eigenberg felt that Brandy had not met her
treatment goals, though she also testified that Brandy had made
some progress. At this point, Brandy switched therapists.
   After ceasing therapy with Eigenberg, Brandy began to see
White. White testified that she had spoken with Eigenberg
about Brandy and had unsuccessfully attempted to contact both
Trantham and Brandy’s psychiatrist. She testified that she had
not contacted Tom’s therapist.
                  Nebraska Advance Sheets
	                 IN RE INTEREST OF NICOLE M.	695
	                       Cite as 287 Neb. 685

   White indicated that she spoke with Brandy about the
importance of Brandy’s being open and honest. According
to White, as far as she knew, Brandy had been honest in
their therapy relationship, had attended consistently, and was
progressing.
   On further examination, however, White acknowledged that
while she was aware of Brandy’s knowledge of the sexual
assault perpetrated on the children, White was not aware
Brandy had visited the perpetrator in jail on various occa-
sions, and that she was aware of certain abuse allegations
against Brandy only because either Eigenberg told her or they
were documented. White also testified that as far as she knew,
Brandy had been compliant with her medication. But White
acknowledged that she was relying on Brandy’s self-reporting
for this belief.
   White testified she felt that Brandy could, with assistance,
raise her children, and should be given more time to proceed
with the case plan.
   In addition to testimony from Brandy’s therapists, Tom
testified that in the time just prior to trial, Brandy’s medica-
tion compliance had improved. He testified that he was not
actually observing Brandy take her medication. Tom testified
that he felt Brandy was doing much better because of the
medication. Other witnesses echoed the belief that Brandy
had changed.
   Brandy testified that she was taking her medication “[r]ight
in front of” Tom so that he could observe her doing so. Brandy
explicitly admitted both slapping and spanking the children,
but testified that she would not do so again.

              8. Tom’s Counseling and Brandy and
                   Tom’s Couples’ Counseling
   Tom also underwent counseling. He was originally evaluated
in November 2011 and was diagnosed with an adjustment dis-
order with a depressed mood, most likely due to the children’s
removal from the home. In addition, Tom’s results indicate
that his full-scale IQ is in the below-average/borderline range,
which “would suggest that Tom will have some difficulty with
understanding multistep directions and complicated instruction.
    Nebraska Advance Sheets
696	287 NEBRASKA REPORTS



It will be important to double check that Tom has a clear
understanding of what is expected of him prior to making the
assumption that he understands.”
   Maxson, who also performed Tom’s testing, testified that
Tom’s “day-to-day functioning was really quite adequate. He
got up everyday, he’d go to work . . . . He made sure bills
were paid, he came home. . . . [H]e was doing all the basic
daily living skills.” Maxson had no concerns about Tom’s
ability to function, but indicated that “it would be difficult for
him to be on his own with his kids. . . . I would have some
reservations and I would say that he would need a fair amount
of support . . . .”
   Tom’s profile further indicates:
         Throughout Tom’s first marriage and now his relation-
      ship with Brandy, he tends to be a “victim” of his mate’s
      behaviors. He allowed his first wife to verbally and
      physically abuse him and then allowed Brandy to verbally
      abuse his daughters. Tom admits that he is frequently the
      target of the anger of others. Tom stayed in the situation
      because he questioned if he could raise the girls on his
      own, but also stayed because he has ongoing unresolved
      grief about his separation from and eventual death of his
      first wife. In addition to relationship concerns with his
      wife and now with Brandy, Tom continues to have an
      estranged relationship with his brother. . . . All of these
      broken relationships seem to indicate a concerning pat-
      tern of lack of interpersonal relationship skills. Though
      Tom’s borderline intelligence score may account for some
      of his confidence concerns as well as impact his abil-
      ity to quickly negotiate the intricacies of interpersonal
      relationships, it does not account for all of the concern.
      Tom’s general view of himself, ability to set and maintain
      boundaries, and low self[-]confidence in his own abilities
      are a much larger concern.
         When considering the reunification process, there are
      many factors that must be considered. First and fore-
      most is an assurance that the verbal abuse, threats and
      alleged physical abuse must be stopped. This will most
      likely come from the girls’ self[-]report. Tom denies
                   Nebraska Advance Sheets
	                  IN RE INTEREST OF NICOLE M.	697
	                        Cite as 287 Neb. 685

      witnessing any physical abuse, but it is unclear what he
      would consider “physical abuse” and at what point he
      would actually intervene. Next, Tom needs to develop a
      clear safety plan as to what he will do if Brandy becomes
      verbally aggressive. This would include the immediate
      plan (getting the girls out of the situation), an intermedi-
      ate plan (who to talk to and how to intervene) and a long
      term plan (if things don’t change, what are the options).
      Tom needs to also develop the skills and abilities to gain
      confidence that he can be on his own and/or set appropri-
      ate boundaries so problematic behaviors are less likely
      to occur.
Maxson testified that unless Tom could make changes to his
“victim behavior,” Tom’s pattern of behavior would continue
and he would not be able to protect the children from Brandy.
   Tom underwent counseling with Sarah Hock beginning in
January 2012. In addition to individual therapy, Tom and
Brandy also engaged in couples’ therapy with Hock beginning
in April 2012.
   Hock testified that Tom’s individual treatment goals were to
work on formulating a plan for change: “taking accountability
for his own roles in why the children were removed and iden-
tifying . . . a safety plan.” Hock testified that she had some
concerns about Tom’s ability to be honest with her and to give
truthful information for his treatment to work. Hock indicated
that Tom would inform her that things were going well, but she
would later learn from other members of the team that such
was not necessarily the case. But Hock had no concerns about
Tom’s harming the children.
   Hock testified that Tom was consistent in his attendance and
that his motivation in regaining his children has remained the
same. Hock also testified that while Tom had insight into what
needed to be done, “the follow-through has not been there.”
Overall, Hock believed that Tom had made progress toward his
treatment goals, but had not met them.

                   9. Case P lan P rogression
   Kelly Cheloha, the parties’ most recent caseworker, testi-
fied that reunification was not recommended. And Christina
    Nebraska Advance Sheets
698	287 NEBRASKA REPORTS



Ledesma, another caseworker, indicated that there had been
minor and slow progression on the case plan for both Tom
and Brandy.
   According to Ledesma, in the beginning, Brandy would
report that she was attending counseling, seeing her psychia-
trist regarding medications, and taking those medications. In
fact, she was often doing none of those things. Eventually,
Brandy was able to attend counseling on a fairly consistent
basis. But even though she was attending therapy, Ledesma
testified that Brandy was not able to meet her therapy goals.
This was echoed by Cheloha.
   The initial reason for the children’s removal was Tom and
Brandy’s dirty home. In the beginning, keeping it clean was
an issue. By the time of trial, the unsanitary condition of the
home was not much of an issue, though the kitchen was still
occasionally a concern.
   Brandy was also supposed to work on her parenting skills
by learning and demonstrating rules, consequences, rewards,
and routines for the children. Both Tom and Brandy completed
several parenting courses, though not without some trouble
retaining and repeating the information conveyed. Ledesma
reported that there was some progress made on this front,
though redirection was still common during Brandy’s visits
with the children.
   Ledesma’s primary concern was Brandy’s lack of progres-
sion with her medication and therapy. Such progression would
have helped to return Tom and Brandy to semisupervised
visitation. But Ledesma also expressed concern because Nicole
in particular was very afraid of any unsupervised time with
Brandy. And, of course, Nicole’s report of continued physical
abuse contributed to Ledesma’s opinion.
   As for Tom, according to a family support worker, he
was able to provide proper parenting upon occasion, but not
consistently. Ledesma described Tom as “pretty laid back”
and stated that it took him awhile to show that he could be
consistent with rules and consequences. The family support
worker testified that the children were very disrespectful to
                  Nebraska Advance Sheets
	                 IN RE INTEREST OF NICOLE M.	699
	                       Cite as 287 Neb. 685

Tom during visitation but that Tom was not able to recognize
that behavior.
   Tom was described as the “softer” parent, who would give
in to the children when Brandy would not. This would occur
even in situations where Brandy was attempting to redirect in
compliance with the family support worker’s advice.
   Another family support worker testified to her concern
about Tom and Brandy’s communication. That worker testified
that during the 9 months she had worked with the family, she
could recall just one instance of Tom’s standing up to Brandy,
and that she did not believe Tom could protect the children
from Brandy.
   During Tom’s testimony regarding his case progression, he
stated that he believed he was making progress based upon
what people were telling him and that often, he would go to
team meetings and be surprised Brandy had created yet another
“pitfall[] or downfall[].”
   Ledesma and others expressed concern about Tom’s ability
to protect the children. Ledesma testified that her concern was
that Tom had failed to protect the children. And Cheloha testi-
fied similarly that Tom had failed to protect the children from
unsafe situations. Cheloha also noted that the children had
interaction with inappropriate individuals and that the blame
for that lay with both Tom and Brandy.
   Cheloha also expressed concern that the children would act
in ways that Tom would be unable to handle, including tan-
trums, fighting, trouble getting out of bed in the morning, and
bed-wetting. Cheloha also referenced Tom’s parenting history,
specifically, prior “CFS cases” concerning his older daughter
from a previous marriage.
   In Tom’s defense to these allegations, he explained that
when Brandy was yelling at the children, he would remove
them from the immediate situation. But because he knew he
was Brandy’s ultimate target, he assumed the children would
be fine when he was out of the home. For this reason, Tom
indicated he was not concerned about leaving the children
alone with Brandy.
    Nebraska Advance Sheets
700	287 NEBRASKA REPORTS



   But ultimately, all the evidence at trial tended to show that
the children loved Tom. No one expressed any concern about
the children’s safety around Tom. The testimony was that if
Tom would work on his parenting and would not be so “soft,”
then Tom “could be a good dad.”
              10. Continued Viability of Tom and
                     Brandy’s R elationship
   A continuing theme throughout the record was whether Tom
would be willing to leave Brandy. And in the beginning, it was
clear that Tom wanted to stay with Brandy. Maxson testified
that during Tom’s psychological testing, Tom indicated he was
not going to leave Brandy because he felt that without him,
“she would fall apart.” Other testimony also indicated that Tom
did not want to leave Brandy, because he felt that she had made
some changes and things were going well.
   By April 2012, Tom admitted in therapy that he and his
attorney had discussed Tom’s leaving Brandy if it meant he
could get the children back, though he did not want to do this
because he thought Brandy had made a lot of changes. But in
August, Tom and Brandy indicated in a couple’s session that
they had discussed relinquishing their parental rights to the
children, though they expressed that this was not something
they wanted to do.
   In October 2012, around the time that Tom was at perhaps
the height of his frustration with Brandy, he indicated that he
had considered leaving Brandy and filing for sole custody. But
Tom told Hock, with whom Tom and Brandy received couples’
counseling, that Brandy did not understand Tom meant it when
he said that he was leaving and wanted the children and that
there would be no way for her to “‘sneak around’” to see them
whenever she wanted. By the time the State filed for termi-
nation in January 2013, Tom and Brandy were considering
having Brandy move out so that Tom could gain custody of
the children.
   At the hearing, Tom was reminded of various conversations
he had had at team meetings in which the State suggested that
if Tom were to move out, visitation between Tom and the chil-
dren could be arranged. Tom testified that at the time, he was
                  Nebraska Advance Sheets
	                 IN RE INTEREST OF NICOLE M.	701
	                       Cite as 287 Neb. 685

resistant to that idea, because he did not want to take Brandy
away from the children.
   When Tom first testified at the hearing, he indicated that he
and Brandy planned to stay together. But Tom later testified
that he could raise the children by himself, though he knew
he would need family support to do so. Tom testified that he
was in a better position to be a good parent and to stand up to
Brandy because of the counseling and guidance received over
the last few years.
   And when asked, if he were given the choice between hav-
ing the children home and having Brandy continue to live
in the home, he indicated he would choose having the chil-
dren home.
                    11. P rocedural History
   As is noted above, the children were removed from the
home on March 28, 2011, and a petition to adjudicate was filed
the next day. The children were adjudicated on April 6. Seven
review hearings were held approximately every 3 months over
the next 22 months. Tom and Brandy were represented by
counsel, who appeared at each of those hearings, including
the adjudication. Tom and Brandy were present at the adju-
dication and all but two of the review hearings. For a short
time at the beginning of the process, Brandy was appointed
a guardian ad litem, who attended two review hearings. In
addition, the children’s guardian ad litem was present at all
review hearings.
   The Department of Health and Human Services’ case plans
regarding the family were offered at these review hearings.
The first case plan dealt with the original reason for removal,
i.e., the unsanitary home condition. By the second case plan,
filed on August 8, 2011, and approved at an August 10 hearing,
reports of prior abuse suffered by the children had surfaced.
And the November 7 case plan, prepared for the November 9
review hearing, contained further allegations of abuse occur-
ring during Tom and Brandy’s visitation with the children. All
subsequent case plans focused on the original reason for adju-
dication—the unsanitary home condition—as well as Tom and
Brandy’s parenting skills and the abuse allegations.
    Nebraska Advance Sheets
702	287 NEBRASKA REPORTS



   On January 16, 2013, the State filed to terminate Tom’s and
Brandy’s parental rights. On January 24, Brandy’s guardian ad
litem was reappointed. Trial was scheduled for March 14.
   Following a 5-day trial, the county court entered an order
terminating Tom’s and Brandy’s parental rights. The county
court concluded that the State had proved by clear and con-
vincing evidence that Brandy was unable to discharge her
parental responsibilities due to mental illness or deficiency
under Neb. Rev. Stat. § 43-292(5) (Cum. Supp. 2012).
   The court also concluded that the State had proved by clear
and convincing evidence that Tom and Brandy had substan-
tially and continuously or repeatedly neglected and refused to
give Nicole and Sandra necessary parental care and protec-
tion under § 43-292(2), that Nicole and Sandra had been in
out-of-home placement for 15 of the most recent 22 months
under § 43-292(7), and that reasonable efforts to preserve and
reunify the family had failed under § 43-292(6). However,
the court found insufficient evidence to support a finding that
termination was proper under § 43-292(9), subjecting the child
to aggravated circumstances based upon the sexual abuse,
and dismissed that ground. The court further concluded that it
was in the best interests of Nicole and Sandra that Tom’s and
Brandy’s parental rights be terminated. The county court did
not make any specific finding as to Tom’s or Brandy’s paren-
tal fitness.

                III. ASSIGNMENTS OF ERROR
   On appeal, Brandy assigns that the county court erred in (1)
finding that the State proved by clear and convincing evidence
grounds for termination under § 43-292(2), (5), (6), and (7);
(2) finding that reasonable efforts to reunify the family had
failed; (3) finding that the children had been in out-of-home
placement for 15 of 22 months; (4) not finding that Brandy
had rehabilitated herself to a minimum level of fitness; and (5)
finding that termination of Brandy’s rights was in Nicole’s and
Sandra’s best interests. Additionally, Brandy argues that the
county court’s findings were contrary to the evidence and that
minimum due process standards were not met.
                         Nebraska Advance Sheets
	                        IN RE INTEREST OF NICOLE M.	703
	                              Cite as 287 Neb. 685

   On cross-appeal, Tom assigns, renumbered, that the county
court erred in (1) finding that the State had proved grounds
for termination by clear and convincing evidence and (2) find-
ing that termination was in the children’s best interests. Tom
also assigns that the procedures utilized by the county court,
in particular, the failure to apply the Nebraska Evidence Rules
with respect to hearsay, did not meet minimum due proc­
ess standards.
                 IV. STANDARD OF REVIEW
   [1] An appellate court reviews juvenile cases de novo on
the record and reaches its conclusions independently of the
juvenile court’s findings.1 When the evidence is in conflict,
however, an appellate court may give weight to the fact that the
lower court observed the witnesses and accepted one version of
the facts over the other.2
                         V. ANALYSIS
   Brandy assigns as error several findings of the juvenile
court. In her brief, she explains that her assignments fall into
three categories: that the juvenile court (1) failed to “meet
established due process guidelines”; (2) failed to provide her
time to “eliminate or ameliorate identified mental deficiencies”
once they had been noted in the case plan and court reports,
namely the fact that family therapy was not conducted; and (3)
erred in finding the State had proved by clear and convincing
evidence that the termination of her parental rights was in the
children’s best interests.3 However, Brandy argues only that
family therapy should have been attempted and that she should
be given more time to rehabilitate herself before her parental
rights are terminated.
   Tom also assigns several errors to the juvenile court, but the
crux of his argument on appeal is twofold: (1) The juvenile
court erred in finding the State proved by clear and convinc-
ing evidence that there were grounds to terminate his parental

 1	
      In re Interest of Kendra M. et al., 283 Neb. 1014, 814 N.W.2d 747 (2012).
 2	
      Id.
 3	
      Brief for appellant at 8.
    Nebraska Advance Sheets
704	287 NEBRASKA REPORTS



rights and that such termination was in the children’s best
interests, and (2) his due process rights were violated when
Nicole’s hearsay statements were admitted into evidence.
   [2,3] Under § 43-292, in order to terminate parental rights,
the State must prove, by clear and convincing evidence, that
one or more of the statutory grounds listed in the section have
been satisfied and that termination is in the child’s best inter-
ests.4 The proper starting point for legal analysis when the
State involves itself in family relations is always the funda-
mental constitutional rights of a parent.5
   [4-8] A parent’s right to raise his or her child is constitution-
ally protected; as such, before a court may terminate parental
rights, the State must also show that the parent is unfit.6 There
is a rebuttable presumption that the best interests of a child
are served by having a relationship with his or her parent.
Based on the idea that fit parents act in the best interests of
their children, this presumption is overcome only when the
State has proved that a parent is unfit.7 The term “unfitness”
is not expressly used in § 43-292, but the concept is gener-
ally encompassed by the fault and neglect subsections of that
statute, and also through a determination of the children’s
best interests.8 In discussing the constitutionally protected
relationship between a parent and a child, we have stated that
“‘“[p]arental unfitness means a personal deficiency or incapac-
ity which has prevented, or will probably prevent, performance
of a reasonable parental obligation in child rearing and which
caused, or probably will result in, detriment to a child’s well-
being.”’”9 The best interests analysis and the parental fitness

 4	
      In re Interest of Angelica L. & Daniel L., 277 Neb. 984, 767 N.W.2d 74
      (2009).
 5	
      Id.
 6	
      In re Interest of Kendra M. et al., supra note 1.
 7	
      Id.
 8	
      Id.
 9	
      Id. at 1033-34, 814 N.W.2d at 761.
                          Nebraska Advance Sheets
	                         IN RE INTEREST OF NICOLE M.	705
	                               Cite as 287 Neb. 685

analysis are fact-intensive inquiries. And while both are sepa-
rate inquiries, each examines essentially the same underlying
facts as the other.10
   [9,10] The fact that a child has been placed outside the home
for 15 or more of the most recent 22 months does not dem-
onstrate parental unfitness.11 Instead, the placement of a child
outside the home for 15 or more of the most recent 22 months
under § 43-292(7) merely provides a guideline for what would
be a reasonable time for parents to rehabilitate themselves to a
minimum degree of fitness. Regardless of the length of time a
child is placed outside the home, it is always the State’s burden
to prove by clear and convincing evidence that the parent is
unfit and that the child’s best interests are served by his or her
continued removal from parental custody.12

                   1. Termination of Brandy’s
                         Parental Rights
   [11] On appeal, Brandy assigns multiple assignments of
error. But in her brief, Brandy argues only that the county court
erred in terminating her parental rights, and more particularly
argues that she should be permitted to participate in family
therapy with the children. Because Brandy does not argue her
other assignments of error, we decline to address them. To be
considered by an appellate court, an alleged error must be both
specifically assigned and specifically argued in the brief of the
party asserting the error.13
   In order to terminate Brandy’s parental rights, the State must
rebut the presumption that Brandy is a fit parent and that it is
in the best interests of her children for her rights to remain
intact. The State must also show statutory grounds to support
the termination.

10	
      Id.
11	
      Id.; In re Interest of Angelica L. & Daniel L., supra note 4; In re Interest
      of Xavier H., 274 Neb. 331, 740 N.W.2d 13 (2007).
12	
      In re Interest of Angelica L. & Daniel L., supra note 4.
13	
      Wulf v. Kunnath, 285 Neb. 472, 827 N.W.2d 248 (2013).
    Nebraska Advance Sheets
706	287 NEBRASKA REPORTS



                      (a) Parental Unfitness
   We begin by addressing the county court’s implicit find-
ing that Brandy was unfit, and we conclude that the State has
met its burden of showing that Brandy is unfit. “‘“Parental
unfitness means a personal deficiency or incapacity which has
prevented, or will probably prevent, performance of a reason-
able parental obligation in child rearing and which caused, or
probably will result in, detriment to a child’s well-being.”’”14
   The circumstances surrounding Brandy’s mental illness sug-
gest that Brandy is unfit. Her psychological profile, as set out
above in detail, is concerning. The State presented evidence
that Brandy suffers from “sufficient mood variability of both
depressive and hypomanic symptoms to be problematic,” a
“step-down diagnosis from a bipolar disorder.”
   According to Maxson, the therapist who conducted Brandy’s
testing, medication was “essential.” Maxson also noted
that while Brandy’s “current medication has reduced some
of [Brandy’s] anger and depression . . . without consistent
accountability and supervision, her behavioral patterns will
likely return.” But the State produced significant evidence
that Brandy was often not medication compliant and would lie
about that fact. And Brandy’s profile indicates that she is likely
to revert to her prior ways without consistent accountability
and supervision.
   In addition, Brandy has repeatedly verbally and physically
abused the children, both before and since they were removed
from the family home. The verbal abuse included threats to the
children that Brandy would stab them while they slept. These
threats were so intense that, over 2 years later and after ther-
apy, Nicole still fears being left alone with Brandy. Nicole has
repeatedly indicated that she does not believe Brandy’s abuse
will stop, and Nicole fears that Brandy will enter her bedroom
at the foster home while she sleeps. Meanwhile, Brandy denies
that much of this abuse occurred.
   Moreover, both children were sexually abused by a friend
of Brandy’s. While there is nothing to suggest that Brandy

14	
      In re Interest of Kendra M. et al., supra note 1, 283 Neb. at 1033, 814
      N.W.2d at 761.
                          Nebraska Advance Sheets
	                         IN RE INTEREST OF NICOLE M.	707
	                               Cite as 287 Neb. 685

was aware of the abuse at the time it occurred, when Brandy
did learn of it, she did not sufficiently report the abuse to law
enforcement and, for a time at least, had some contact with
the perpetrator.
   That the children have suffered psychologically at Brandy’s
hands seems clear. Both children have been diagnosed with an
adjustment disorder. Nicole has additionally been diagnosed
with posttraumatic stress disorder, and Trantham, the children’s
therapist, believes that Sandra might also have reactive attach-
ment disorder. On at least one occasion, Brandy interfered
with Nicole’s therapy by asking Nicole to request a resumption
of semisupervised visits. Brandy initially denied doing this.
Immediately following this interference, Nicole began suffer-
ing from dissociation, trouble sleeping, auditory hallucinations,
and impaired concentration.
   Other evidence showed that Brandy often put the needs of
others ahead of the needs of her children and ignored them
during visitation in favor of spending time with other relatives.
And evidence was presented that Brandy had failed to meet
any of her therapy goals.
   The family’s caseworkers testified that Brandy had made
minor progression on her case plan. Brandy had shown some
progress on her parenting skills, and the unsanitary home
condition that had precipitated the children’s adjudication was
largely resolved. In addition, Brandy had, eventually, consist­
ently attended, though perhaps not fully participated in, her
therapy appointments, and additionally attended some couples’
sessions with Tom. She also appears to currently be taking
her medication.
   While in the short term Brandy might be stable, she has
spent a long time being unstable. Brandy’s history is sugges-
tive. Given that history, Brandy cannot be trusted to maintain
this stability. This court can consider this history when deter-
mining whether to terminate parental rights.15 And certainly,
the children should not be made to wait and see if Brandy can
remain healthy for them. We have said that “[c]hildren cannot,

15	
      In re Interest of Kendra M. et al., supra note 1.
    Nebraska Advance Sheets
708	287 NEBRASKA REPORTS



and should not, be suspended in foster care or be made to await
uncertain parental maturity.”16
   We conclude that the State has met its burden of rebutting
the presumption that Brandy was a fit parent.
                        (b) Best Interests
   We turn next to the question of whether it is in the children’s
best interests that Brandy’s parental rights be terminated. While
a separate inquiry from the determination as to Brandy’s fit-
ness, both are fact intensive and examine essentially the same
underlying facts as the other. This presumption is only over-
come when a parent has been proved unfit.17
   As noted above, while in Brandy’s care, the children were
subject to physical and verbal abuse such that Nicole is still
afraid to be alone with Brandy. By and large, Brandy denies
that this abuse occurred. Yet, Ledesma, one of the children’s
caseworkers, testified that the children told her that they felt
unsafe when at home with Brandy.
   Moreover, both children have been diagnosed with an
adjustment disorder. Nicole has also been diagnosed with
posttraumatic stress disorder, and Sandra might have reactive
attachment disorder. Nicole is often anxious, and Sandra has
trust issues with adults. We also note the sexual assault of the
children and Brandy’s failure to report it in a timely manner.
   The children have been successful in the foster home. They
are both doing well in school, with few behavior issues. They
are involved in extracurricular and church activities. Their fos-
ter parents are willing and able to adopt them.
   Trantham testified that it was in the children’s best inter-
ests that Brandy’s parental rights be terminated and further
testified that reunification was not possible. We agree, and
conclude that the State has met its burden to show that termi-
nation of Brandy’s parental rights is in Nicole’s and Sandra’s
best interests.

16	
      In re Interest of Walter W., 274 Neb. 859, 872, 744 N.W.2d 55, 65 (2008).
17	
      See In re Interest of Angelica L. & Daniel L., supra note 4.
                  Nebraska Advance Sheets
	                 IN RE INTEREST OF NICOLE M.	709
	                       Cite as 287 Neb. 685

                        (c) Statutory Basis
   Finally, we turn to the question of whether the State showed
sufficient statutory grounds to support the termination of
Brandy’s parental rights. The county court concluded that the
State had proved sufficient grounds under § 43-292(2), (5), (6),
and (7). We agree.
   Much of the evidence supporting these grounds is set forth
above. Section 43-292(2) provides for termination in cases
where the parents have “substantially and continuously or
repeatedly neglected or refused to give . . . necessary parental
care and protection.” And in this case, § 43-292(2) was met,
because, as is described in more detail above, Brandy verbally
and physically abused the children.
   Section 43-292(5) provides for termination when the par-
ents are “unable to discharge parental responsibilities because
of mental illness . . . and there are reasonable grounds to
believe that such condition will continue for a prolonged inde-
terminate period.” We conclude that the State has proved this
statutory ground with the evidence of Brandy’s mental illness
diagnosis and her failure to consistently take her medication
despite the fact that it was deemed “essential.”
   We also note that the children have been out of the home
since March 28, 2011. The State filed for termination on
January 16, 2013. At that time, the children had been in out-
of-home placement for over 21 months. Thus, there is suf-
ficient evidence in the record to show that the children were
in out-of-home placement for 15 of the most recent 22 months
under § 43-292(7).
   We note that Brandy argues family therapy ought to have
been attempted. But Trantham and Eigenberg both testified
that family therapy was not indicated because the children
were not ready. At some point, the children might have been
ready for family therapy. But many of the reasons for the
failure to undergo such therapy can be pinned on Brandy’s
failure to take responsibility for the abuse of the children.
We find Brandy’s argument regarding family therapy with-
out merit.
    Nebraska Advance Sheets
710	287 NEBRASKA REPORTS



   The State offered sufficient evidence to support the above
statutory grounds for termination. Because there were statu-
tory grounds and because the State rebutted the presumption
that Brandy was a fit parent and that it was in the children’s
best interests for Brandy’s rights to remain intact, the deci-
sion of the county court terminating Brandy’s parental rights
is affirmed.

                     2. Tom’s Parental Rights
   As with Brandy, in order to terminate Tom’s parental rights,
the State must rebut the presumptions that Tom is a fit parent
and that it is in the best interests of his children for his rights to
remain intact. The State must also show that a statutory basis
for the removal is present.
   As we did when considering Brandy’s rights, we begin
with parental fitness. As we note above, the State bears the
burden of rebutting the presumption that Tom is a fit parent.
We conclude that the county court erred in its implicit finding
that Tom was unfit and accordingly reverse the county court’s
termination of Tom’s parental rights.
   The State presented evidence that Tom failed to protect the
children from Brandy. In particular, the State contends that
because Tom did not leave Brandy, call a child abuse hotline,
contact law enforcement, or even make sure that a trustworthy
person was around to watch the children in his absence, he
is unfit.
   It is undisputed that Tom did not call law enforcement or
the abuse hotline. But it is disingenuous to conclude that Tom
did not protect the children from Brandy. Tom would remove
them from Brandy’s presence when she would engage in ver-
bal abuse directed at the children. He insists that he never
witnessed any physical abuse. And he testified that he was
not concerned about abuse when he was not home, because
he believed that Brandy was taking her anger at him out on
the children, to make him hurt, and that if he was not present,
the trigger was not there. Such a conclusion is not inconsist­
ent with Brandy’s psychological profile, which suggested that
Brandy’s actions toward the children were done at least in part
as a way to antagonize Tom.
                  Nebraska Advance Sheets
	                 IN RE INTEREST OF NICOLE M.	711
	                       Cite as 287 Neb. 685

   It is true that Tom continued to reside with Brandy both
before and after the children were removed from the home.
And Tom declined the opportunity to pursue visitation with
the children if he would move out or have Brandy move out.
But Tom’s case plan never provided that he needed to leave
Brandy. Until the State filed for termination, the primary case
plan for the family was reunification, though eventually adop-
tion was listed as a secondary plan. Throughout this proc­
ess, Tom underwent couples’ therapy and joint visitation with
Brandy, while his own counseling saw him work on a safety
plan due to Brandy’s instability.
   We further note that Tom’s psychological profile provides
that “Tom will have some difficulty understanding multi-
step directions and complicated instruction. It will be impor-
tant to double check that Tom has a clear understanding of
what is expected of him prior to making the assumption that
he understands.”
   Tom suffers from an adjustment order, apparently due to
the removal of his children from the home. His intelligence
is ­orderline/below average. His profile indicates that he is
   b
a “victim.” His parenting skills are inconsistent, and he is
described as “weak” and “soft.” Tom appears to be overly opti-
mistic about Brandy’s ability to change, to the extent that he
denies her bad behavior unless directly presented with it.
   But still, Tom functions on a day-to-day basis. He has a job
and pays the bills. He loves the children, and they love him.
Aside from one allegation from Nicole, barely addressed in
the record, that Tom once pulled her hair, there are no con-
cerns by anyone that Tom would physically harm the children.
Tom now indicates that he is willing to leave Brandy so that
he can parent the children on his own, and the evidence pre-
sented in the record suggests that, with help, he is capable of
doing so.
   Tom is not a perfect parent. But as we have often empha-
sized, perfection of a parent is not required. We conclude that
the State did not rebut the presumption that Tom is a fit parent.
As such, the county court erred in terminating Tom’s parental
rights. We need not address whether the State rebutted the pre-
sumption that termination was in the children’s best interests
    Nebraska Advance Sheets
712	287 NEBRASKA REPORTS



or whether statutory grounds for termination were shown.
And because we conclude that termination of Tom’s parental
rights was in error, we decline to address Tom’s arguments that
Nicole’s statements were inadmissible hearsay. An appellate
court is not obligated to engage in an analysis which is not
needed to adjudicate the controversy before it.18
                     VI. CONCLUSION
   We affirm the county court’s order terminating Brandy’s
parental rights. But because the State did not rebut the pre-
sumption that Tom was a fit parent, the county court’s order
terminating Tom’s parental rights is reversed.
                     Affirmed in part, and in part reversed.

18	
      In re Interest of Aaron D., 269 Neb. 249, 691 N.W.2d 164 (2005).




            Brenda R. Rice, appellant, v. Christina Webb,
             P ersonal R epresentative of the Estate of
                  Dale E. Rice, deceased, appellee.
                                    ___ N.W.2d ___

                        Filed March 21, 2014.     No. S-13-458.

 1.	 Divorce: Judgments: Appeal and Error. The meaning of a divorce decree
     presents a question of law, in connection with which an appellate court reaches a
     conclusion independent of the determination reached by the court below.
 2.	 Judgments: Divorce: Property Settlement Agreements. A dissolution decree
     which approves and incorporates into the decree the parties’ property settlement
     agreement is a judgment of the court itself.
 3.	 Courts: Jurisdiction: Divorce: Property Settlement Agreements. A district
     court, in the exercise of its broad jurisdiction over marriage dissolutions, retains
     jurisdiction to enforce all terms of approved property settlement agreements.
 4.	 Courts: Jurisdiction. A court that has jurisdiction to make a decision also has
     that power to enforce it by making such orders as are necessary to carry its judg-
     ment or decree into effect.
 5.	 Divorce: Insurance. The general rule is that divorce does not affect a beneficiary
     designation in a life insurance policy.
 6.	 Divorce: Property Settlement Agreements: Intent. If the dissolution decree
     and any property settlement agreement incorporated therein manifest the par-
     ties’ intent to relinquish all property rights, then such agreement should be given
     that effect.